06/11/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs May 26, 2021

              STATE OF TENNESSEE v. JASON BURCHFIELD

                 Appeal from the Circuit Court for Blount County
              No. C-22047, C-22048    Tammy M. Harrington, Judge
                     ___________________________________

                           No. E2020-01369-CCA-R3-CD
                       ___________________________________


The trial court revoked the community corrections sentence of the defendant, Jason
Burchfield, and ordered him to serve the remainder of his sentence in confinement. On
appeal, the defendant contends that, while he did violate the terms and conditions of his
alternative sentence, the trial court’s full revocation of his sentence was excessive and
constituted an abuse of discretion. After a thorough review of the record, the applicable
law, and the briefs of the parties, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and CAMILLE R. MCMULLEN, JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee (on appeal), and Mack Garner, District Public
Defender, Maryville, Tennessee (at trial), for the appellant, Jason Burchfield.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Mike Flynn, District Attorney General; and Tyler Parks, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                             Facts and Procedural History

      On September 20, 2013, the defendant pled guilty to one count each of felony failure
to appear and promotion of methamphetamine manufacturing for which he received
sentences of one year and two years, respectively. As part of his negotiated plea, the
defendant’s sentences were ordered to be served consecutively to one another and
consecutively to a prior conviction and sentence from Monroe County. Additionally, the
defendant was placed on community corrections as an alternative to incarceration.

       In January 2015, the trial court found the defendant violated the terms of his
sentence by diluting his drug screen. As a result of his violation, the trial court revoked
the defendant’s community corrections sentence and re-sentenced the defendant to serve
twenty-five days in jail and then return to community corrections.

       On December 15, 2017, it was again determined that the defendant violated the
terms of his sentence by failing a drug screen, missing a mandatory office visit, and failing
to provide his case officer with his new address. As a result of these violations, the trial
court revoked the defendant’s community corrections sentence and re-sentenced the
defendant to a term of 240 days in jail followed by a return to community corrections. The
defendant was released from jail and returned to community corrections in March 2018.

       A third violation warrant was issued on June 19, 2018, alleging the defendant had
violated the terms of his sentence by missing two home curfew checks, two mandatory
office meetings for missing the two curfew checks, and three monthly mandatory office
meetings. Additionally, the warrant alleged the defendant “has absconded from
community corrections supervision and his whereabouts are unknown.”

       A revocation hearing was held on September 14, 2020, during which Mr. Sam
Coffey, the defendant’s community corrections case officer, testified concerning the
defendant’s most recent violations. According to Mr. Coffey, the violation warrant for the
defendant was based on a missed monthly report in May 2018, two missed home visits in
June 2018, and missed mandatory office visits. During his two attempted curfew checks,
Mr. Coffey spoke to the defendant’s neighbors. On the first visit, the neighbors told Mr.
Coffey that they did not know where the defendant was. On his second curfew check, the
defendant’s neighbors informed Mr. Coffey that the defendant had not been home for
several days.

        The defendant testified that Mr. Coffey was telling the truth. The defendant
acknowledged he was supposed to report to Mr. Coffey once a month but stopped reporting
in late May 2018 when his mother was diagnosed with cancer. The defendant testified he
stayed at the hospital with his mother for approximately three weeks; therefore, he was not
at home when Mr. Coffey visited his residence. The defendant admitted that he did not
contact Mr. Coffey regarding his mother’s condition or his whereabouts. The defendant
claimed he had lost Mr. Coffey’s phone number.

       After his mother died, the defendant went to live with his brother in Monroe County
and stayed there for two years without notifying Mr. Coffey. The defendant agreed he was
                                            -2-
supposed to report to community corrections but claimed he thought his supervision had
ended. The defendant acknowledged he did not talk to Mr. Coffey about this belief.

       The defendant acknowledged that he had been on probation before and knew he had
to report. He also agreed that this was his third violation of his current community
corrections sentence.

        At the conclusion of the hearing, the trial court reviewed the defendant’s prior
violations, noting that the defendant violated community corrections in January 2015 by
adulterating a drug screen, that his probation was revoked, and that he served twenty-five
days before returning to community corrections and that the defendant violated community
corrections again in November 2016 by failing a drug screen, failing to make a mandatory
office visit for a drug screen, and failing to provide his new address and phone number,
and that the defendant served 240 days before returning to community corrections. The
trial court then noted that the defendant was released from confinement in March 2018 and
that the most recent warrant was filed on June 19, 2018.

       The trial court found that the defendant absconded from community corrections and
missed office visits, curfew checks, and home visits. The defendant provided no
explanation for his two-year absence other than his testimony that he spent three weeks at
the hospital with this mother. The trial court concluded that the defendant was on a third
violation, that he had a history of failing to report, and that his original conviction was for
felony failure to appear. The trial court also found no explanation for the defendant’s
actions other than a desire to not be on community corrections. Therefore, the trial court
revoked the defendant’s community corrections sentence and ordered him to serve the
balance of his original sentence in confinement.

                                          Analysis

       On appeal, the defendant contends that the trial court abused its discretion when it
revoked his community corrections sentence. He asserts that the full revocation of his
sentence is “excessive” and a more appropriate remedy would be split confinement. The
State contends that the trial court was within its discretion when it revoked the defendant’s
community corrections sentence and ordered service of the original sentence minus the
appropriate jail credits. We agree with the State.

        The procedures for revocation of probation and community corrections are similar,
and the same legal principles apply. State v. Harkins, 811 S.W.2d 79, 83 (Tenn. 1991). A
trial court may “revoke a sentence of probation or a suspended sentence upon a finding that
the defendant has violated the conditions of his probation or suspended sentence by a
preponderance of the evidence.” Id. at 82 (citing Tenn. Code Ann. § 40-35-311); see Tenn.
                                             -3-
Code Ann. § 40-36-106(e)(3)(B). Proof of a violation “need not be established beyond a
reasonable doubt, but it is sufficient if it allows the trial judge to make a conscientious and
intelligent judgment.” Harkins, 811 S.W.2d at 82.

        On appeal, this Court will review a trial court’s decision to revoke a community
corrections sentence under an abuse of discretion standard of review. Id. To find an abuse
of discretion, the record must contain no substantial evidence to support the conclusion of
the trial judge that a violation has occurred. Id. In reviewing the trial court’s findings, it
is our obligation to examine the record and determine whether the trial court has exercised
a conscientious judgment rather than an arbitrary one. State v. Mitchell, 810 S.W.2d 733,
735 (Tenn. Crim. App. 1991).

       Once a trial court has found sufficient evidence of a violation, the trial court has the
authority to revoke the community corrections sentence. Tenn. Code Ann. § 40-36-
106(e). Then, the trial court has the option to “resentence the defendant to any appropriate
sentencing alternative, including incarceration, for any period of time up to the maximum
sentence provided for the offense committed, less any time actually served in any
community-based alternative to incarceration. Tenn. Code Ann. § 40-36-106(e)(4).

        The record contains overwhelming evidence presented during the revocation
hearing to prove the defendant violated the conditions of his community corrections
sentence. The defendant missed several mandatory meetings, failed to be at home when
checked upon, and moved, without permission from his case officer, to another county for
two years without notifying his case officer that he was moving, and failed to contact him
after moving. By his own admission, the defendant has been unable to comply with
multiple opportunities to complete an alternative sentence, having had his community
corrections sentence revoked on two prior occasions. Thus, the trial court did not abuse its
discretion when it revoked the defendant’s community corrections sentence and ordered
him to serve the remainder of his original sentence in confinement. The defendant is not
entitled to relief.

                                         Conclusion

       Based on the foregoing, we affirm the judgment of the trial court.




                                               ____________________________________
                                               J. ROSS DYER, JUDGE

                                             -4-